 
 
II 
111th CONGRESS 1st Session 
S. 866 
IN THE SENATE OF THE UNITED STATES 
 
April 22, 2009 
Mr. Reed (for himself, Ms. Collins, Mr. Dodd, Mrs. Gillibrand, Mr. Kerry, Mr. Lautenberg, Mrs. Lincoln, Mrs. Murray, Mr. Menendez, Mr. Sanders, Mr. Whitehouse, Mr. Cardin, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 regarding environmental education, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the No Child Left Inside Act of 2009. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References. 
Sec. 3. Authorization of appropriations. 
TITLE I—Environmental literacy plans 
Sec. 101. Development, approval, and implementation of State environmental literacy plans. 
TITLE II—Establishment of environmental education professional development grant programs 
Sec. 201. Environmental education professional development grant programs. 
TITLE III—Environmental education grant program to help build national capacity 
Sec. 301. Environmental education grant program to help build national capacity.  
2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
3.Authorization of appropriations 
(a)AuthorizationThere is authorized to be appropriated to carry out section 5622(g) and part E of title II of the Elementary and Secondary Education Act of 1965, $100,000,000 for fiscal year 2010 and each of the 4 succeeding fiscal years. 
(b)DistributionWith respect to any amount appropriated under subsection (a) for a fiscal year— 
(1)not more than 70 percent of such amount shall be used to carry out section 5622(g) of the Elementary and Secondary Education Act of 1965 for such fiscal year; and 
(2)not less than 30 percent of such amount shall be used to carry out part E of title II of such Act for such fiscal year. 
IEnvironmental literacy plans 
101.Development, approval, and implementation of State environmental literacy plansPart D of title V (20 U.S.C. 7201 et seq.) is amended by adding at the end the following: 
 
22Environmental literacy plans 
5621.Environmental literacy plan requirementsIn order for any State educational agency, or a local educational agency served by a State educational agency, to receive grant funds, either directly or through participation in a partnership with a recipient of grant funds, under this subpart or part E of title II, the State educational agency shall meet the requirements regarding an environmental literacy plan under section 5622. 
5622.State environmental literacy plans 
(a)Submission of plan 
(1)In generalNot later than 1 year after the date of enactment of the No Child Left Inside Act of 2009, a State educational agency subject to the requirements of section 5621 shall, in consultation with State environmental agencies and State natural resource agencies, and with input from the public— 
(A)submit an environmental literacy plan for prekindergarten through grade 12 to the Secretary for peer review and approval that will ensure that elementary and secondary school students in the State are environmentally literate; and 
(B)begin the implementation of such plan in the State. 
(2)Existing plansA State may satisfy the requirement of paragraph (1)(A) by submitting to the Secretary for peer review an existing State plan that has been developed in cooperation with a State environmental or natural resource management agency, if such plan complies with this section. 
(b)Plan objectivesA State environmental literacy plan shall meet the following objectives: 
(1)Prepare students to understand, analyze, and address the major environmental challenges facing the students' State and the United States. 
(2)Provide field experiences as part of the regular school curriculum and create programs that contribute to healthy lifestyles through outdoor recreation and sound nutrition. 
(3)Create opportunities for enhanced and on-going professional development for teachers that improves the teachers’— 
(A)environmental subject matter knowledge; and 
(B)pedagogical skills in teaching about environmental issues, including the use of— 
(i)interdisciplinary, field-based, and research-based learning; and 
(ii)innovative technology in the classroom. 
(c)Contents of planA State environmental literacy plan shall include each of the following: 
(1)A description of how the State educational agency will measure the environmental literacy of students, including— 
(A)relevant State academic content standards and content areas regarding environmental education, and courses or subjects where environmental education instruction will be integrated throughout the prekindergarten to grade 12 curriculum; and 
(B)a description of the relationship of the plan to the secondary school graduation requirements of the State. 
(2)A description of programs for professional development for teachers to improve the teachers’— 
(A)environmental subject matter knowledge; and 
(B)pedagogical skills in teaching about environmental issues, including the use of— 
(i)interdisciplinary, field-based, and research-based learning; and 
(ii)innovative technology in the classroom. 
(3)A description of how the State educational agency will implement the plan, including securing funding and other necessary support. 
(d)Plan updateThe State environmental literacy plan shall be revised or updated by the State educational agency and submitted to the Secretary not less often than every 5 years or as appropriate to reflect plan modifications. 
(e)Peer review and secretarial approvalThe Secretary shall— 
(1)establish a peer review process to assist in the review of State environmental literacy plans; 
(2)appoint individuals to the peer review process who— 
(A)are representative of parents, teachers, State educational agencies, State environmental agencies, State natural resource agencies, local educational agencies, and nongovernmental organizations; and 
(B)are familiar with national environmental issues and the health and educational needs of students; 
(3)include, in the peer review process, appropriate representatives from the Department of Commerce, Department of Interior, Department of Energy, the Environmental Protection Agency, and other appropriate Federal agencies, to provide environmental expertise and background for evaluation of the State environmental literacy plan; 
(4)approve a State environmental literacy plan not later than 120 days after the plan’s submission unless the Secretary determines that the State environmental literacy plan does not meet the requirements of this section; 
(5)immediately notify the State if the Secretary determines that the State environmental literacy plan does not meet the requirements of this section, and state the reasons for such determination; 
(6)not decline to approve a State environmental literacy plan before— 
(A)offering the State an opportunity to revise the State environmental literacy plan; 
(B)providing technical assistance in order to assist the State to meet the requirements of this section; and 
(C)providing notice and an opportunity for a hearing; and 
(7)have the authority to decline to approve a State environmental literacy plan for not meeting the requirements of this part, but shall not have the authority to require a State, as a condition of approval of the State environmental literacy plan, to— 
(A)include in, or delete from, such State environmental literacy plan 1 or more specific elements of the State academic content standards under section 1111(b)(1); or 
(B)use specific academic assessment instruments or items. 
(f)State revisionsThe State educational agency shall have the opportunity to revise a State environmental literacy plan if such revision is necessary to satisfy the requirements of this section. 
(g)Grants for implementation 
(1)Program authorizedFrom amounts appropriated for this subsection, the Secretary shall award grants, through allotments in accordance with the regulations described in paragraph (2), to States to enable the States to award subgrants, on a competitive basis, to local educational agencies and eligible partnerships (as such term is defined in section 2502) to support the implementation of the State environmental literacy plan. 
(2)RegulationsThe Secretary shall promulgate regulations implementing the grant program under paragraph (1), which regulations shall include the development of an allotment formula that best achieves the purposes of this subpart. 
(3)Administrative expensesA State receiving a grant under this subsection may use not more than 2.5 percent of the grant funds for administrative expenses. 
(h)Reporting 
(1)In generalNot later than 2 years after approval of a State environmental literacy plan, and every 2 years thereafter, the State educational agency shall submit to the Secretary a report on the implementation of the State plan. 
(2)Report requirementsThe report required by this subsection shall be— 
(A)in the form specified by the Secretary; 
(B)based on the State's ongoing evaluation activities; and 
(C)made readily available to the public. . 
IIEstablishment of environmental education professional development grant programs 
201.Environmental education professional development grant programsTitle II (20 U.S.C. 6601 et seq.) is amended by adding at the end the following: 
 
EEnvironmental education professional development grant programs 
2501.PurposeThe purpose of this part is to ensure the academic achievement of students in environmental literacy through the professional development of teachers and educators. 
2502.Grants for enhancing education through environmental education 
(a)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that— 
(1)shall include a local educational agency; and 
(2)may include— 
(A)the teacher training department of an institution of higher education; 
(B)the environmental department of an institution of higher education; 
(C)another local educational agency, a public charter school, a public elementary school or secondary school, or a consortium of such schools; 
(D)a Federal, State, regional, or local environmental or natural resource management agency that has demonstrated effectiveness in improving the quality of environmental education teachers; or 
(E)a nonprofit organization that has demonstrated effectiveness in improving the quality of environmental education teachers. 
(b)Grants authorized 
(1)Program authorizedFrom amounts appropriated for this subsection, the Secretary shall award grants, through allotments in accordance with the regulations described in paragraph (2), to States whose State environmental literacy plan has been approved under section 5622, to enable the States to award subgrants under subsection (c). 
(2)RegulationsThe Secretary shall promulgate regulations implementing the grant program under paragraph (1), which regulations shall include the development of an allotment formula that best achieves the purposes of this subpart. 
(3)Administrative expensesA State receiving a grant under this subsection may use not more than 2.5 percent of the grant funds for administrative expenses. 
(c)Subgrants authorized 
(1)Subgrants to eligible partnershipsFrom amounts made available to a State educational agency under subsection (b)(1), the State educational agency shall award subgrants, on a competitive basis, to eligible partnerships serving the State, to enable the eligible partnerships to carry out the authorized activities described in subsection (e) consistent with the approved State environmental literacy plan. 
(2)DurationThe State educational agency shall award each subgrant under this part for a period of not more than 3 years beginning on the date of approval of the State’s environmental literacy plan under section 5622. 
(3)Supplement, not supplantFunds provided to an eligible partnership under this part shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this part. 
(d)Application requirements 
(1)In generalEach eligible partnership desiring a subgrant under this part shall submit an application to the State educational agency, at such time, in such manner, and accompanied by such information as the State educational agency may require. 
(2)ContentsEach application submitted under paragraph (1) shall include— 
(A)the results of a comprehensive assessment of the teacher quality and professional development needs, with respect to the teaching and learning of environmental content; 
(B)an explanation of how the activities to be carried out by the eligible partnership are expected to improve student academic achievement and strengthen the quality of environmental instruction; 
(C)a description of how the activities to be carried out by the eligible partnership— 
(i)will be aligned with challenging State academic content standards and student academic achievement standards in environmental education, to the extent such standards exist, and with the State's environmental literacy plan under section 5622; and 
(ii)will advance the teaching of interdisciplinary courses that integrate the study of natural, social, and economic systems and that include strong field components in which students have the opportunity to directly experience nature; 
(D)a description of how the activities to be carried out by the eligible partnership will ensure that teachers are trained in the use of field-based or service learning to enable the teachers— 
(i)to use the local environment and community as a resource; and 
(ii)to enhance student understanding of the environment and academic achievement; 
(E)a description of— 
(i)how the eligible partnership will carry out the authorized activities described in subsection (e); and 
(ii)the eligible partnership's evaluation and accountability plan described in subsection (f); and 
(F)a description of how the eligible partnership will continue the activities funded under this part after the grant period has expired. 
(e)Authorized activitiesAn eligible partnership shall use the subgrant funds provided under this part for 1 or more of the following activities related to elementary schools or secondary schools: 
(1)Creating opportunities for enhanced and ongoing professional development of teachers that improves the environmental subject matter knowledge of such teachers. 
(2)Creating opportunities for enhanced and ongoing professional development of teachers that improves teachers’ pedagogical skills in teaching about the environment and environmental issues, including in the use of— 
(A)interdisciplinary, research-based, and field-based learning; and 
(B)innovative technology in the classroom. 
(3)Establishing and operating environmental education summer workshops or institutes, including follow-up training, for elementary and secondary school teachers to improve their pedagogical skills and subject matter knowledge for the teaching of environmental education. 
(4)Developing or redesigning more rigorous environmental education curricula that— 
(A)are aligned with challenging State academic content standards in environmental education, to the extent such standards exist, and with the State environmental literacy plan under section 5622; and 
(B)advance the teaching of interdisciplinary courses that integrate the study of natural, social, and economic systems and that include strong field components. 
(5)Designing programs to prepare teachers at a school to provide mentoring and professional development to other teachers at such school to improve teacher environmental education subject matter and pedagogical skills. 
(6)Establishing and operating programs to bring teachers into contact with working professionals in environmental fields to expand such teachers’ subject matter knowledge of, and research in, environmental issues. 
(7)Creating initiatives that seek to incorporate environmental education within teacher training programs or accreditation standards consistent with the State environmental literacy plan under section 5622. 
(8)Promoting outdoor environmental education activities as part of the regular school curriculum and schedule in order to further the knowledge and professional development of teachers and help students directly experience nature. 
(f)Evaluation and accountability plan 
(1)In generalEach eligible partnership receiving a subgrant under this part shall develop an evaluation and accountability plan for activities assisted under this part that includes rigorous objectives that measure the impact of the activities. 
(2)ContentsThe plan developed under paragraph (1) shall include measurable objectives to increase the number of teachers who participate in environmental education content-based professional development activities. 
(g)ReportEach eligible partnership receiving a subgrant under this part shall report annually, for each year of the subgrant, to the State educational agency regarding the eligible partnership’s progress in meeting the objectives described in the accountability plan of the eligible partnership under subsection (f). . 
IIIEnvironmental education grant program to help build national capacity 
301.Environmental education grant program to help build national capacityPart D of title V (20 U.S.C. 7201 et seq.) (as amended by section 101) is further amended by adding at the end the following: 
 
23Environmental education grant program 
5631.PurposesThe purposes of this subpart are— 
(1)to prepare children to understand and address major environmental challenges facing the United States; and 
(2)to strengthen environmental education as an integral part of the elementary school and secondary school curriculum. 
5632.Grant program authorized 
(a)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that— 
(1)shall include a local educational agency; and 
(2)may include— 
(A)the teacher training department of an institution of higher education; 
(B)the environmental department of an institution of higher education; 
(C)another local educational agency, a public charter school, a public elementary school or secondary school, or a consortium of such schools; 
(D)a Federal, State, regional, or local environmental or natural resource management agency, or park and recreation department, that has demonstrated effectiveness, expertise, and experience in the development of the institutional, financial, intellectual, or policy resources needed to help the field of environmental education become more effective and widely practiced; and 
(E)a nonprofit organization that has demonstrated effectiveness, expertise, and experience in the development of the institutional, financial, intellectual, or policy resources needed to help the field of environmental education become more effective and widely practiced. 
(b)Grants authorized 
(1)In generalThe Secretary is authorized to award grants, on a competitive basis, to eligible partnerships to enable the eligible partnerships to pay the Federal share of the costs of activities under this subpart. 
(2)DurationEach grant under this subpart shall be for a period of not less than 1 year and not more than 3 years. 
5633.ApplicationsEach eligible partnership desiring a grant under this subpart shall submit to the Secretary an application that contains— 
(1)a plan to initiate, expand, or improve environmental education programs in order to make progress toward meeting— 
(A)challenging State academic content standards and student academic achievement standards in environmental education, to the extent such standards exist; and 
(B)academic standards that are aligned with the State's environmental literacy plan under section 5622; and 
(2)an evaluation and accountability plan for activities assisted under this subpart that includes rigorous objectives that measure the impact of activities funded under this subpart. 
5634.Use of fundsGrant funds made available under this subpart shall be used for 1 or more of the following: 
(1)Developing and implementing State curriculum frameworks for environmental education that meet— 
(A)challenging State academic content standards and student academic achievement standards for environmental education, to the extent such standards exist; and 
(B)academic standards that are aligned with the State's environmental literacy plan under section 5622. 
(2)Replicating or disseminating information about proven and tested model environmental education programs that— 
(A)use the environment as an integrating theme or content throughout the curriculum; or 
(B)provide integrated, interdisciplinary instruction about natural, social, and economic systems along with field experience that provides students with opportunities to directly experience nature in ways designed to improve students’ overall academic performance, personal health (including addressing child obesity issues), and understanding of nature. 
(3)Developing and implementing new policy approaches to advancing environmental education at the State and national level. 
(4)Conducting studies of national significance that— 
(A)provide a comprehensive, systematic, and formal assessment of the state of environmental education in the United States; 
(B)evaluate the effectiveness of teaching environmental education as a separate subject, and as an integrating concept or theme; or 
(C)evaluate the effectiveness of using environmental education-based field-based learning, service learning or outdoor experiential learning in helping improve— 
(i)student academic achievement in mathematics, reading or language arts, science, or other core academic subjects; 
(ii)student behavior; 
(iii)student attendance; and 
(iv)secondary school graduation rates. 
(5)Executing projects that advance widespread State and local educational agency adoption and use of environmental education content standards. 
5635.Reports 
(a)Eligible partnership reportIn order to continue receiving grant funds under this subpart after the first year of a multiyear grant under this subpart, the eligible partnership shall submit to the Secretary an annual report that— 
(1)describes the activities assisted under this subpart that were conducted during the preceding year; 
(2)demonstrates that progress has been made in helping schools to meet the State academic standards for environmental education described in section 5634(1); and 
(3)describes the results of the eligible partnership's evaluation and accountability plan. 
(b)Report to CongressNot later than 2 years after the date of enactment of the No Child Left Inside Act of 2009 and annually thereafter, the Secretary shall submit a report to Congress that— 
(1)describes the programs assisted under this subpart; 
(2)documents the success of such programs in improving national and State environmental education capacity; and 
(3)makes such recommendations as the Secretary determines appropriate for the continuation and improvement of the programs assisted under this subpart. 
5636.Administrative provisions 
(a)Federal shareThe Federal share of a grant under this subpart shall not exceed— 
(1)90 percent of the total costs of the activities assisted under the grant for the first year for which the program receives assistance under this subpart; and 
(2)75 percent of such costs for each of the second and third years. 
(b)Administrative expensesNot more than 7.5 percent of the grant funds made available to an eligible partnership under this subpart for any fiscal year may be used for administrative expenses. 
(c)Availability of fundsAmounts made available to the Secretary to carry out this subpart shall remain available until expended. 
5637.Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, any other Federal, State, or local funds available for environmental education activities. . 
 
